DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant's arguments regarding claims 12 – 17, and 19 - 23, filed 01 September 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any Tzvieli teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 – 14 and 19 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (US 2017/0367651) in view of Behar (US 2007/0050715).
Regarding independent claim 12, Tzvieli teaches an information processing system, comprising: 
vital data acquiring means for acquiring vital data on a user (paragraph 263: the additional measurements are indicative of one or more of the following signals of the user: a heart rate, heart rate variability, brainwave activity, galvanic skin response, muscle activity, and an extent of movement utilizing various sensors 467); 
a terminal apparatus that transmits, via a communication network, the vital data acquired by the vital data acquiring means (paragraph 835: the system configured to collect thermal measurements related to respiration further includes a communication device that is coupled to the frame and is configured to send THROI1 THROI2, and THROI3 to the computer, such as the communication device may include a transmitter (which may transmit data wirelessly and/or via a wired connection); paragraph 237: the computer 388 may include at least one of the following: a computer belonging to a device carried by the user, a computer of a smartphone, a personal computer, a remote server (e.g., a cloud based server), and an analog circuit); and 
an information processing server that processes the vital data transmitted from the terminal apparatus (paragraph 390: as an example, the user's nasal temperature has increased, and based on thermal measurements of the nasal region, a computer, which for example may be embedded in a device carried by the user or on a cloud-based server, issues an alert to the user about the expected allergic reaction), wherein the information processing server includes: 
a storage unit that stores the vital data (paragraph 277: Providing a model to be used by a system that detects the physiological response, such as when the computer 388 provides the model 392, may involve performing different operations, in different embodiments. In one embodiment, providing the model to the system involves forwarding the model to the system via a computer network and/or a shared computer storage medium (e.g., writing the model to a memory that may be accessed by the system that detects the physiological response)); 
a user state estimating unit that analyzes a correlation between first vital data including a directly acquired heart rate and a calculated heart rate variability (paragraph 286: the additional data pertaining to the user comprise s additional measurements of the user that are indicative of one or more of the following signals: a heart rate of the user, heart rate variability of the user, brainwave activity of the user, galvanic skin response of the user, muscle activity of the user, and an extent of movement of the user), which represents a variability of heartbeat intervals and is calculated from at least one of: 
a heart rate (paragraph 1030: examples of sensors configured to take measurements indicative of the stress level include (i) thermal cameras operating according to embodiments disclosed herein, and (ii) a heart rate sensor that provide its measurements to a heart rate variability calculator able to identify stress), 
a facial expression calculated from a movement of muscles of the face or the scalp, 
a bodily posture calculated from a movement of muscles the body, 
a movement of the diaphragm calculated from a movement of muscles of the abdomen, 
a spinal extension calculated from a movement of muscles of the back, 
a variability of a movement of an eye calculated from a movement of the eye, and 
a change in a tone of voice, and 
second vital data of a different type from the first vital data, wherein the second vital data comprises at least one directly acquired vital data selected from: 
body temperature (paragraph 1030: examples of sensors configured to take measurements indicative of the stress level include (i) thermal cameras operating according to embodiments disclosed herein, and (ii) a heart rate sensor that provide its measurements to a heart rate variability calculator able to identify stress; paragraph 1038: thermal measurements of a user's face can be useful for various applications such as detection of physiological responses that may manifest through temperature changes to various regions of the face), 
movement of a muscle (paragraph 854: the computer may receive measurements obtained from a movement sensor worn by the user and configured to measure user movements. Some movements that may be measured and may be related to an asthma attack include: spasms, shivering, and sagittal plane movements indicative of one or more of asthma wheezing, coughing, and chest tightness), 
movement of an eye (paragraph 577: the computer is configured to utilize data generated by the eye tracking module to match the objects the user is looking at with the calculated stress levels), and 
voice, and 
that estimates a state of the user based on an analysis result thereof, wherein the correlation is a coefficient of correlation between the first vital data and the second vital data calculated by the user state estimating unit, and the state of the user estimated by the user state estimating unit depends at least partially on whether the coefficient of correlation is equal to or larger than a prescribed value (paragraph 552: Calculating the stress level using the machine learning based model may involve utilization of other values besides thermal measurements. Optionally, at least some of the other values are obtained by sensors that are not the first and second thermal cameras; paragraph 553: the computer is further configured to receive one or more values that represent a physiological signal of the user and to generate one or more of the feature values used to calculate the stress level based on the one or more values. Some examples of physiological signals that the one or more values may represent include a heart rate, heart rate variability, galvanic skin response, a respiratory rate, and respiratory rate variability; paragraph 555: The computer is also configured generate one or more of the feature values used to calculate the stress level based on these one or more values; paragraph 580: the system further includes a computer and a user interface configured to suggest the user to partake in at least one of the following activities when the stress level reaches a first predetermined threshold); 
Tzvieli does not expressly disclose an avatar data creating unit that creates display data for displaying an avatar reflecting the state of the user as estimated by the user state estimating unit, however Tzvieli does disclose the system further includes a computer configured to generate an avatar for the user based on the visible-light images (paragraph 222), and a 3D skull depiction (Figure 30), the user interface 464 includes a display through which the user is presented a visual cue (e.g., and image or text) identifying the confounding factor and/or indicating an action the user may take to address the confounding factor (paragraph 351), such as a graph of stress level (Figure 34B) and graph of breathing pattern displayed on a tablet (Figure 52), wherein the computer 486 may provide real-time indications of factors that affect the user (paragraph 690).  Behar discloses two 3D physiologically-guided avatars: lung avatar 103a guided by a respiration rate, and a heart avatar 105a guided a cardiac rate in an image of a torso 101a showing vital information for the corresponding avatars with numeric respiration and cardiac data 107b and 109b (paragraphs 70 – 73 and Figures 4A, 4B).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tzvieli’s system to utilize the user interface to display 3D models of the human anatomy including a heart and the lung with respiration and cardiac data, as taught by Behar, to achieve a predictable result of to further display condition of the user, such as stress level or physiological states, as taught by Tzvieli, with the vital data that are monitored, as taught by Behar and Tzvieli, by adding the user interface of the graphs of stress level, as taught by Tzvieli, along with graphs of vitals, as taught by Tzvieli and Behar, along side with the 3D anatomy of a human with corresponding vitals, as taught by Behar, and the result would have been predictable.  One would be motivated to utilize a 3D representation of the human anatomy with corresponding vital data because this would help quickly associated vital measurements to corresponding body parts.  
The combination of Tzvieli’s and Behar’s systems teaches a communication interface that, when a transmission request for the display data is received via the communication network, transmits the display data to a source of the transmission request (Tzvieli, paragraph 1185: the processor may be remote from the user, such as a processor in a server accessed via a communication network, and/or a processor in a cloud computer accessed via the Internet; Behar, paragraph 24: in a client server fashion where in general the client displays the user interface including physiologically guided avatars while the server generates and transmits the graphics to the client), 
the information processing system being capable of causing an avatar reflecting the state of the user to be displayed at the request source (Tzvieli, 30 and 34B and 52; Behar, Figures 4A and 4B), 
wherein the display data is three-dimensional data including information relating to an inside of the avatar, and display data for displaying the inside of the avatar is created and transmitted to the request source in response to a transmission request for the display data from the request source (Behar, Figures 4A and 4B).

Regarding claims 13, 19, and 20, claims 13, 19, and 20 are similar in scope as to claim 12, thus the rejections for claim 12 hereinabove are applicable to claims 13, 19, and 20.  

Regarding dependent claim 14, the combination of Tzvieli’s and Behar’s systems teaches wherein the avatar data creating unit creates display data on the avatar reflecting previous vital data in accordance with information input at the request source (Tzvieli, 30 and 34B and 52), and by having the communication interface transmit the display data on the avatar reflecting the previous vital data to the request source, a time-sequential change of the state of the user can be checked at the request source (Behar, paragraph 52: all these processing and display subsystems display avatars representing monitored subjects and guided by real time or by previously-recorded monitoring data; Tzvieli, 30 and 34B and 52).

Regarding dependent claim 21, Tzvieli does not expressly disclose wherein the display data is for displaying a cross section of the avatar. Behar discloses a virtual reality type user interface in which avatars can act and/or move in a simulated 3D manner, and the user interface displays can be arranged so that the monitored subjects can view their own physiologically-guided avatars (paragraph 22 and Figure 4A, 4B).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tzvieli's system to view the internal region through a cross section of the avatar.  One would be motivated to do so because this would help quickly associated vital measurements to corresponding body parts.  

Regarding dependent claims 22, Tzvieli does not expressly disclose wherein the display data is for displaying an internal region of the avatar so as to have the appearance of a camera inserted into the avatar.  Behar discloses a virtual reality type user interface in which avatars can act and/or move in a simulated 3D manner, and the user interface displays can be arranged so that the monitored subjects can view their own physiologically-guided avatars (paragraph 22 and Figure 4A, 4B).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tzvieli's system to view an internal region through a video camera.  One would be motivated to do so because this would help quickly associated vital measurements to corresponding body parts.  

Regarding dependent claims 23, Tzvieli does not expressly disclose wherein the display data is for displaying an internal region of the avatar so as to have the appearance of a video camera inserted into the avatar.  Behar discloses a virtual reality type user interface in which avatars can act and/or move in a simulated 3D manner, and the user interface displays can be arranged so that the monitored subjects can view their own physiologically-guided avatars (paragraph 22 and Figure 4A, 4B).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tzvieli's system to view an internal region through a video camera.  One would be motivated to do so because this would help quickly associated vital measurements to corresponding body parts and feel actively immersed.  




Claim(s) 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (US 2017/0367651) in view of Behar (US 2007/0050715) and Dawson et al. (US 2016/0379511).
Regarding dependent claim 15, Tzvieli does not expressly disclose wherein the user state estimating unit estimates a mental state of the user, and the avatar data creating unit creates display data on the avatar reflecting the mental state of the user, however Tzvieli does disclose When the physiological response corresponds to a physiological signal (e.g., a heart rate, a respiration rate, and an extent of frontal lobe brain activity), detection of the physiological response may be interpreted as determining the value of the physiological signal (e.g., the value of the heart rate in beats per minute, or the value of the respiration rate in breaths per minute) (paragraph 1242).  Dawson discloses various depictions of avatars depicting various health, physiological, and social states (paragraphs 178, 179 and Figures 32-76) the combined pictorial visualizations comprises pictograms, each pictogram corresponding to a physical determinants, mental determinants, social determinants (paragraph 48).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tzvieli's system to display an avatar depicting various health, physiological, or social states, as taught by Dawson, which various health, physiological, and social states are determined based on the user’s measured vitals, as taught by Tzvieli.  One would be motivated to do so because this would help easily show relatable avatars of the user’s states versus using only text to display the various health, physiological, and social states of the user.  

Regarding dependent claim 16, Tzvieli does not expressly disclose wherein the user state estimating unit estimates a state of health of the user, and the avatar data creating unit creates display data on the avatar reflecting the state of health of the user, however Tzvieli does disclose the one or more values may include information indicative of the user's health, such as indications of health conditions (e.g., high blood pressure) and/or mental health issues that the user may have (paragraph 1236).  Dawson discloses various depictions of avatars depicting various health, physiological, and social states (paragraphs 178, 179 and Figures 32-76) the combined pictorial visualizations comprises pictograms, each pictogram corresponding to a physical determinants, mental determinants, social determinants (paragraph 48).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tzvieli's system to display an avatar depicting various health, physiological, or social states, as taught by Dawson, which various health, physiological, and social states are determined based on the user’s measured vitals, as taught by Tzvieli.  One would be motivated to do so because this would help easily show relatable avatars of the user’s states versus using only text to display the various health, physiological, and social states of the user.  

Regarding dependent claim 17, Tzvieli does not expressly disclose wherein the user state estimating unit estimates a state of activity of the user, and the avatar data creating unit creates display data on the avatar reflecting the state of activity of the user, however Tzvieli does disclose the sensor comprises a movement sensor configured to measure a movement of the user and the confounding factor involves the user performing at least one of the following: walking, running, exercising, bending over, and getting up from a sitting or lying position (paragraph 318).  Dawson discloses various depictions of avatars depicting various health, physiological, and social states (paragraphs 178, 179 and Figures 32-76) the combined pictorial visualizations comprises pictograms, each pictogram corresponding to a physical determinants, mental determinants, social determinants (paragraph 48).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tzvieli's system to display an avatar depicting various health, physiological, or social states, as taught by Dawson, which various health, physiological, and social states are determined based on the user’s measured vitals, as taught by Tzvieli.  One would be motivated to do so because this would help easily show relatable avatars of the user’s states versus using only text to display the various health, physiological, and social states of the user.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612